Order entered May 12, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00891-CV

                  FIRST BANK & TRUST COMPANY, ET AL., Appellant

                                               V.

       CENTURA LAND CORPORATION F/K/A IORI CENTURA, INC., Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-04743

                                           ORDER
       Asserting, in part, that the parties are attempting to settle their differences, appellants

have filed a second unopposed motion to extend time to file their reply brief. We GRANT the

May 5, 2015 motion and ORDER appellants to file either their reply brief or a motion to dismiss

the appeal no later than July 14, 2015.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE